IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT   United States Court of Appeals
                                                                               Fifth Circuit

                                                                            FILED
                                                                         January 13, 2010
                                     No. 09-10304
                                     No. 09-10305
                                                                      Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,

versus

ALEJANDRO AGUIRRE-MORALES,

                                                  Defendant-Appellant.


                   Appeals from the United States District Court
                        for the Northern District of Texas
                                No. 3:08-CR-312-1
                                 No. 3:09-CR-11-1


Before DAVIS, SMITH, and DENNIS, Circuit Judges.
PER CURIAM:*
       The Federal Public Defender appointed to represent Alejandro Aguirre-
Morales has moved for leave to withdraw and has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967). Aguirre-Morales has not filed a re-
sponse. Our independent review of the record and counsel’s brief disclose no
nonfrivolous issue for appeal. Accordingly, the motion for leave to withdraw is
GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.